Citation Nr: 1327574	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  07-23 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a digestive disorder, claimed as incontinence and constipation.

5.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in March 2011 and was remanded for additional development.  As will be discussed below, the Veteran's representative, in June 2013 written argument, has essentially requested that additional development be undertaken prior to adjudication by the Board.

Evidence pertinent to the matters on appeal (VA and private records submitted by the Veteran) was received by VA in July 2013 and August 2013.  The Veteran, through his representative, has waived initial RO consideration of this evidence.

A September 2012 rating decision granted service connection for bilateral hearing loss and tinnitus, and assigned ratings of 10 percent and noncompensable, respectively, for those disabilities.  The Veteran has not expressed disagreement with the September 2012 RO decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a March 2012 VA psychiatric examination the Veteran indicated that he had been in receipt of Social Security Administration (SSA) disability benefits since 2010.  He did not specify the primary disability or disabilities upon which the award of SSA benefits was based.   However, there was a suggestion that the benefits were granted, at least in part, to his back condition.  

When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012). 

"Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  See Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact")."  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

There is no communication from the Veteran indicating what disability or disabilities formed the basis of the SSA award.  Rather, in a June 2013 written statement, the Veteran's representative insinuated that these records needed to be obtained.  The Board must thereby assume that the outstanding records are potentially relevant to the remaining claims on appeal.  As such, these matters must be remanded. 

Next, in the same June 2013 written argument the Veteran's representative requested that the Veteran's personnel records be obtained as they are, according to the Veteran's representative, potentially relevant to the claim of service connection for an acquired psychiatric disability.  As the circumstances surrounding the Veteran's discharge from service is unclear (for example, the explanation as to the Veteran's character of discharge) from his DD 214 and other evidence of record, the Board finds that the Veteran's personnel records should be obtained.

For the claim of entitlement to service connection for a digestive disorder, the Board finds that the May 2011 VA examination that addressed that issue is not adequate as it does not accurately note the Veteran's more recent issues, including a diagnosis of a mild diverticulum resulting from a July 2011 VA colonoscopy.  Further, it does not appear that the May 2011 VA examiner addressed (as requested by the March 2011 Board remand) the findings and statements from a March 2006 physician who had essentially linked the Veteran's digestive problems to service.  Based on the foregoing, the Boards that the Veteran should be afforded a VA digestive conditions examination to address the medical matters presented by this issue.

As noted in the Board's March 2011 remand, the aforementioned March 2006 VA treatment record listed an assessment, in pertinent part, of depression/anxiety, GERD symptoms, and intermittent diarrhea.  After reviewing the Veteran's service records, a VA physician noted that the records provided evidence of treatment for anxiety, and probable irritable bowel syndrome with alternating diarrhea and constipation as well as GERD in an addendum report. She further indicated that the Veteran does have continued complaints of the above conditions and is likely as not service connected for them.

The Board notes that in the June 2013 written argument the Veteran's representative made reference to the fact that the Veteran's wife "also recounted relevant symptoms going back into the 1980s."  The Board here observes that there appears to be no such statement associated with the Veteran's claims file.  The Veteran is advised that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  The Veteran is encouraged to submit any such statements in support of the claim.


As the record shows that the Veteran remains an active patient in the VA healthcare system, the Veteran's updated records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since May 2012.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability records.  Any negative response should be documented in the file.

3.  The Veteran should be scheduled for the appropriate VA examination concerning the issue of entitlement to service connection for a digestive disorder.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any gastrointestinal disability that had its onset in service or is otherwise related to his active service.  The examiner should acknowledge and discuss the findings made by the VA physician in the March 2006 VA treatment record as well as statements from the Veteran asserting the continuity of symptomatology since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The AOJ should review all additional records and evidence received and determine whether any such evidence suggests a relationship between headaches or a sleep disorder and the Veteran's active service.  If such relationship is suggested, the Veteran should be scheduled for the appropriate VA examination to address the medical maters raised by such issue.

5.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


